Citation Nr: 1626467	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-09 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depression, generalized anxiety disorder, adjustment disorder with depressed mood, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969, with service in the Republic of Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  In a March 2013 VA Form 9, the Veteran requested a Travel Board hearing.  

As an initial matter, regarding the Veteran's claim of service connection for PTSD, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects psychiatric diagnoses of major depression, generalized anxiety disorder, adjustment disorder with depressed mood, and PTSD.  The Board has recharacterized the issue on appeal accordingly.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in a March 2013 VA Form 9, the Veteran requested a Travel Board hearing.  Notably, a September 2015 letter to the Veteran was returned as undeliverable; a forwarding address was provided by the United States Postal Service.  However, his address was not updated in VA's system.  Consequently, an April 2016 letter to the Veteran notifying him of his hearing scheduled for May 2016 was sent to his old address.  The Veteran did not appear for the hearing.  As the record reflects that he was not afforded adequate notice of the May 2016 hearing, and because Travel Board hearings are scheduled by the AOJ, a remand is required to reschedule the hearing.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).  


Accordingly, the case is REMANDED for the following:

The AOJ should reschedule the Veteran for a Travel Board hearing and send a letter to his updated address to notify him of such hearing.  The case should thereafter be processed in accordance with established appellate practices.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

